Cole, J.
We think the evidence introduced by the plaintiff clearly showed that the deceased, Schuh, was guilty of great negligence, which contributed to produce his death. It seems that he had just passed over the railroad track into the mill, went down stairs, and placed two bags of shorts on his right shoulder, so as to completely obstruct his view on that side (and probably so as to prevent his hearing in the right ear), and walked directly up out of the mill on to the track, where he was struck by the cars. Persons standing around saw the cars approaching; and the deceased would doubtless have seen them too, had he exercised ordinary care and prudence in looking about him before passing on to the track. Although the space lying between the mill and Third Street was open, and used by the public to pass and repass to and from the mill and elsewhere, yet it was not one of the street crossings. The deceased knew about the location of the track, and that cars were passing there frequently; and it was his duty to look about him, and not walk blindly against moving cars. It seems to us, after carefully considering all the evidence, that the deceased was guilty of great negligence, which directly contributed to produce the injury. Under such circumstances, the law is well settled that the company is not liable.
By the Court. — The judgment of the circuit court is affirmed.